DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A: Figs.2-3
Species B: Figs.4A-B 
Species C: Figs.5A-B
Species D: Fig.6 
Species E: Fig.7
Species F: Fig.8
Species G: Fig.9A-B
Species H: Fig.10
The species are independent or distinct because in Species A shows a distal end of an endoscope including a cap assembly including an opening 251, a cap extending adjacent to a distal portion of the radially outer surface. Species B shows a distal end of an endoscope including a cap assembly including openings 411, 451, a cap extending circumferentially around a radially outer surface of an endoscope, and a wheel and a radial extension with a second paddle wheel. Species C shows a distal end of an endoscope including a cap assembly including an opening 551 and an angled channel 560 extending from an opening of a lumen of endoscope to the distal front face of cap and the side of cap, and a paddle wheel with an extension. Species D shows a distal end of an endoscope including a cap assembly including positioning a tool within a working channel of endoscope instead of a catheter. Extension may be cylindrical and may be in the shape of a helix. Species E shows a tool assembly 700 including a clot-breaker tool and a catheter with radially-extendable portions (legs) 703 at its distal end forming a tear-drop shape similar to a balloon whisk when in an expanded state. Species F shows a tool assembly including a clot-breaker tool and a catheter with three extensions. Extensions may be biased to expand radially outward and may be collapsible in order to fit within catheter. Species G shows a tool assembly including a clot-breaker tool and a catheter where the clot-breaker tool cab be retracted and its distal portion is folded such that extensions are lying adjacent to elongate body. Each extension 903 may be in the shape of an arch and form a flower-shape configuration at distal portion when in an expanded state. Species H shows a tool assembly including a clot-breaker tools with helical radius of body. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Each species are structurally and functionally different which requires additional classes/subclasses of electronic resources, or requires separable searches and employing different search strategies/queries creating a burden to conduct a search with different/additional strings/queries. In addition, the number/amount of different species (8 species A-H) adding further search burden for examination. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species. 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795